Citation Nr: 1720896	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Charles Stalnaker, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  He died in November 2009.  The appellant is the fiduciary for a surviving child of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in Huntington, West Virginia, currently has jurisdiction over the case.

In May 2014, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded the appeal to schedule the appellant for a videoconference hearing before a Veterans Law Judge.  As discussed below, this has not yet been completed and the appeal must be remanded once again.  Stegall v. West, 11 Vet. App. 268 (1998).  In short, neither the appellant nor her representative had actual notice of a previously scheduled hearing.

VBMS shows a March 2014 correspondence from Charles Stalnaker, the current representative, indicating that he had enclosed a signed VA Form 21-22a, thereby revoking Disabled American Veterans as the appellant's representative at that time.  Significantly, although the second page of the letter shows a date stamp of June 10, 2014 from the RO in Huntington, West Virginia, the first page shows a date stamp of March 13, 2014 from the RO in Philadelphia, Pennsylvania.  Although the 21-22a does not have the March 13, 2014 date stamp, it shares the same June 10, 2014 Huntington date stamp and therefore was likely received by the Philadelphia RO in March 2014 since such document was also listed as an attachment in the March 2014 correspondence.  It does not appear, however, that those documents were associated with the claims file at the time of the May 2014 remand since that remand listed Disabled American Veterans as the appellant's representative.

As a result, June 2014 hearing notice letters were mailed to Disabled American Veterans and to the appellant at her old address despite the current representative having attempted to inform VA of her changed address in March 2014.  See Virtual VA November 2014 correspondence.  Accordingly, the notice letters were subsequently returned as undeliverable and the appellant was not notified of the scheduled hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




